Citation Nr: 1126579	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty training from February 1, 1976, to February 23, 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefits sought on appeal.  In July 2008, the Veteran and her spouse testified before the Board at a hearing that was held in Washington, D.C.  In January 2009 and September 2009, this matter was remanded by the Board for further development.

On VA PTSD examination in June 2010, the Veteran stated that she is unemployed due to her psychiatric disorder.  A TDIU claim is part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of entitlement to a TDIU rating has been raised by the record and that claim is part of this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU rating is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

It is at least as likely as not that the Veteran's PTSD is related to her period of active duty training.
CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service connection for a disease or disability either incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service incurrence will be presumed for a psychosis if manifest to a degree of 10 percent or more within one year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010).  Active duty training includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active duty training, or from injury incurred or aggravated during inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  However, the presumptions do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The disease entity for which service connection is sought must be chronic as opposed to merely acute and transitory in nature.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Where the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  A mere transient flare-up during service of a preexisting disorder does not, in the absence of evidence of a worsening of the underlying condition, constitute aggravation of the disorder.  In addition, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2010).

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 38 C.F.R. § 4.125 (2010).  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  DSM-IV, Diagnostic Code 309.81.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); 38 U.S.C.A. § 1154(b) (West 2002).

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2010); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (197); Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 12, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  Specifically, the rule amends 38 C.F.R. § 3.304(f)(3) which now provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f).

The Board finds that the new criteria are inapplicable to the Veteran's claim because she does not claim stressors related to any fear of hostile military or terrorist activity.  The Veteran contends that she has an acquired psychiatric disorder, to include PTSD, as a result of an assault she experienced while on active duty training.

Because the Veteran is alleging physical abuse, the special provisions set forth under the VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must be considered.  38 C.F.R. § 3.304(f)(3) (2010); Patton v. West, 12 Vet. App. 272 (1999) (holding that certain special M21 manual evidentiary procedures apply in PTSD personal assault cases).  The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals. M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred.

Examples of behavior changes that might indicate a stressor include (but are not limited to): visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that a military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or under-eating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship. M21-1, Part III, 5.14c(7) (a)-(o).  Subparagraph (9) provides that rating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician.  This approach has been codified at 38 C.F.R. § 3.304(f)(4) (2010).  Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that it is as likely as not the Veteran's PTSD is related to her active duty training.

The Veteran contends that she has an acquired psychiatric disorder, to include PTSD, as a result of an assault she experienced while on active duty for training.  Specifically, she contends that she was sexually assaulted by a staff sergeant during service in February 1976.  Alternatively, the Veteran contends that the assault aggravated a pre-existing psychiatric disorder.

The Veteran was afforded a VA PTSD examination in June 2010 at which time it was determined that she met the DSM-IV criteria for PTSD.  As a result, the Veteran was diagnosed with PTSD.  Accordingly, the remaining question before the Board is whether the Veteran's PTSD diagnosis is based upon a verified stressor or a service stressor.

The Veteran's service personnel records do not show  receipt of any awards or decorations that denote combat.  The Board has reviewed the record, including the Veteran's service medical and personnel records, and there is no evidence of combat duty in those records.  Therefore, the Board finds that corroborating evidence of any claimed stressful events having actually occurred is required to support her claim and that any reported stressor must be verified.  Doran v. Brown, 6 Vet. App. 283 (1994).

In this case, the RO provided the Veteran with a January 2010 notice letter that advised her of the provisions of 38 C.F.R. § 3.304(f)(4), pertaining to PTSD claims based on personal assault.  The Board notes that the Veteran has submitted statements regarding the in-service assault, statements from her spouse and friend, and the death certificate of the child that she contends was conceived as a result of the in-service sexual assault.  The Board therefore has relied on the available evidence in determining if the alleged stressor can be corroborated.

The service medical records show that on examination in June 1975, prior to enlistment in the Reserves, the Veteran complained of frequent trouble sleeping, depression and excessive worry, and nervous trouble.  Psychiatric examination revealed "some immaturity."  It was noted that the Veteran had had trouble with anxiety but it was felt that she would adjust.  She was diagnosed with chronic anxiety.  In February 1976, the Veteran reported to the troop medical clinic stating that she had an appointment with the chaplain and that she could not wait.  After visiting the clinic, the Veteran was treated for a right shoulder injury that was sustained when she attempted to pull a 250-pound garbage can during KP duty.  Five days later, the Veteran was administered a rubella vaccination.  Five days after that, she signed a waiver of further retention on active duty training for the purpose of healing her right shoulder.

Private treatment records include a March 1993 report that shows that the Veteran had a tough time dealing with chronic pain and a lack of employment.  At that time, she was very depressed and withdrawn.  On psychiatric evaluation in April 1993, her physician opined that the Veteran was clearly depressed and that there was a causal relationship between a work-related shoulder injury and subsequent pain and disability.  She was diagnosed with depressive disorder, not otherwise specified, and major depression.  In March 1995, a rheumatologist opined that the Veteran's depression had always been associated with chronic pain along with anxiety.

In February 2006, the Veteran was admitted to a private medical center for fear that she was going to commit suicide.  At that time, she indicated that she recently learned that her 12 year old niece had been repeatedly raped and sodomized by an 18 year old cousin at which time she had flashbacks of her in-service sexual assault.  The Veteran stated that she was on duty for KP when a mess sergeant called her into a back room, grabbed her, and tried to sexually assault her.  She did not recall if she was actually raped or not.  However, she reported the incident to the company commander who told her to "forget about it."  Later, the mess sergeant forced her to due heavy work causing her to injure her right shoulder and back.  She was diagnosed with major depressive illness.

In March 2006, the Veteran's family physician opined that she suffered from PTSD secondary to sexual trauma.

In December 2006, the Veteran's private physician diagnosed the Veteran with PTSD.  With respect to criterion A, the physician opined that the Veteran was exposed to injury and a threat of physical integrity and death.  She felt intense fear, helplessness, and horror.  As to criterion B, she had intrusive recollections of terror, dread, grief, despair, and panic.  She had flashbacks [of the alleged in-service sexual assault] that were triggered by news that her niece was raped.  While she was not been placed in a laboratory setting and exposed to visual or auditory trauma related to rape, the physician opined that she would have a serious reaction if she had to see images of someone being raped.  As to criterion C, the Veteran had symptoms of avoidance and numbing.  She tried to kill herself after an argumentative confrontation with a loan officer.  When the county sheriff arrived his uniform looked like an Army uniform and the Veteran screamed for him to leave.  As to criterion D, she was hypervigilant especially at night.  As to criterion E, the Veteran had been symptomatic for two years.  The physician opined that while the Veteran revealed the assault later in life it is a well-known fact that people who have been molested frequently suppress the molestation until another event triggers their memory.  In the Veteran's case, the event that triggered her memory was the rape of her niece which was revealed to her in 2003.

In another December 2006 report, the same physician indicated that the Veteran had major psychiatric problems and recommended that she be evaluated for PTSD.  The Veteran presented that she was sexually assaulted by a staff sergeant during service in February 1976.  During KP duty, she was attacked.  After the attack she reported to the cafeteria, where that evening, the same staff sergeant made her pull out a very heavy trash can by herself causing her to injure her right shoulder.  She then reported the incident to her captain who told her to keep her mouth shut.  The physician noted that the Veteran was discharged from service eleven days after the assault.  The physician opined that the time period between the rape, in February 1976, and stillborn death of the Veteran's daughter, in August 1976, was consistent with the alleged date of the sexual assault and is further evidence in support of the assault.

Before a Decision Review Officer in January 2007, the Veteran testified that while on KP, her sergeant requested her assistance with getting something out of the refrigerator.  When she responded to that request, he brushed up against her and grabbed her breasts.  She tried to fight him off and thinks she might have blacked out.  The next thing she knew she was crying and her belt buckle was undone.  The Veteran then got up and went into the dining area.  The staff sergeant then made her move a 250 pound garbage can and she injured her right shoulder.  When she returned to the barracks she showered and the following day reported the incident to her captain who told her to keep her mouth shut.  She was sent to a health clinic but did not report the sexual assault.  Soon thereafter, she was asked to waive her time on active duty and was separated from service.  In late March or early April 1976 the Veteran was given a pregnancy test.  The Veteran's spouse testified that she did not inform him of the sexual assault until early 1976.  The Veteran testified that her daughter was born in August 1976 and lived for one hour before she passed away.

In a January 2007 statement, the Veteran's spouse stated that when he proposed to the Veteran, she initially rejected his marriage proposal and later told him that she was assaulted during basic training and was ashamed of herself.  He stated that she still wakes up in the middle of the night screaming, kicking her legs, and throwing her arms.

In a February 2007 statement, the Veteran's friend stated that the Veteran stayed with her a few weeks in May 2006 and told her that she was depressed due to an in-service assault.

In December 2007, the Veteran submitted a copy of her daughter's August 1976 death certificate which lists the immediate cause of death as immaturity due to or as a consequence of premature labor.

In July 2008 testimony before the Board, the Veteran stated that she had informed her drill sergeant and captain of the assault the morning after the assault occurred.  She was reportedly instructed by her captain to "keep her mouth shut."  She testified that she was impregnated as a result of that assault.  As proof of this, she stated that she had not had sexual intercourse with anyone aside from the assailant, and that the premature stillborn birth of her child in August 1976 child coincided with the time of the assault.  She testified that she consented to receiving the rubella vaccination in February 1976 which required her to declare that she was not currently pregnant, nor would she become so for at least two months, as the vaccination was known to cause fetal harm.  She also stated, and her husband corroborated in his testimony, that she had told her husband of the assault shortly after her release from active duty for training.  She learned that she was pregnant in April 1976.

Pursuant to the Board's January 2009 remand, the Veteran was afforded a VA examination in May 2009, at which time she reported that she had been sexually assaulted during her service and conceived a child that was born six months later, premature, without a spine.  She contended that she was deliberately given a rubella shot prior to discharge for the purpose of killing the baby.  She was diagnosed with PTSD, recurrent major depression, and panic disorder with agoraphobia.  The primary stressor was identified as the February 1976 in-service sexual trauma that allegedly resulted in a pregnancy and premature delivery and death of a child in August 1976.  The Veteran was diagnosed with PTSD related to in-service military sexual trauma and an alleged resulting pregnancy, premature delivery, and death of the Veteran's child one hour later.  However, the examiner did not provide a rationale for determining that the Veteran's PTSD was related to her service or to explain what factors in the history corroborated the Veteran's account of the alleged assault.

Accordingly, in September 2009 the Board again remanded the Veteran's claim for an opinion as to whether the Veteran's PTSD was related to her service.  Pursuant to that remand, the Veteran was afforded a VA PTSD examination in June 2010 at which time the in-service sexual assault in February 1976 was identified as the stressor event.  Upon an extensive review of the claims file the Veteran was diagnosed with PTSD with depression and panic disorders.  The examiner opined that there was sufficient clinical indication of the claimed stressor.  The death certificate of the Veteran's first child and only daughter is sufficient to indicate that vaginal intercourse occurred prior to her marriage.  She claimed that she never had intercourse with anyone other than her husband.  She also contended that the man who raped her was African American which was evident from the photos of the baby girl.  The examiner also considered statements from the Veteran's spouse and friend that she told them that she was sexually assaulted during her service.  Her treatment history, the stillbirth of her daughter, her symptom presentation, and her self-report were all consistent with the military sexual trauma.  The examiner also opined that the Veteran's response and lack of documentation of her report of the sexual assault was entirely and regrettably believable.  Therefore, the examiner opined that the Veteran's account of her military sexual trauma was believable and that there was sufficient evidence to support the Veteran's account of the sexual assault.

With regard to whether the Veteran had a pre-existing psychiatric disorder that was aggravated by her service, the examiner opined that there was no basis for the existence of any pre-disposing factors or pre-existing psychiatric disorder prior to her service.  The examiner also opined that it was at least as likely as not that the Veteran's PTSD was caused by her military sexual trauma.  Because there was no evidence of psychiatric disorder prior to her service, since her current symptoms were so severe, and because those symptoms were clearly trauma related, the examiner opined that her military sexual trauma caused those symptoms.  The examiner further opined that the Veteran's PTSD was not caused or aggravated by her service-connected right shoulder disability.

As a psychiatric disorder is not shown by clear and unmistakable evidence to have pre-existed service, the presumption of soundness has not been rebutted as to an acquired psychiatric disorder, including PTSD.  Therefore, the Veteran is presumed sound as to any psychiatric disorder when she entered service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

Having established that the Veteran is entitled to a presumption of soundness with respect to an acquired psychiatric disorder, the next step of the inquiry is to determine whether the Veteran developed PTSD during active duty training.

In an April 2011 statement, the Veteran indicated that she was randomly given a pregnancy test in February 1976 days prior to her assault that the test was negative.

The Board finds that the Veteran's service medical and personnel records are consistent with her account of the February 1976 sexual assault.  Specifically in February 1976, the Veteran reported to the troop medical clinic stating that she had an appointment with the chaplain and that she could not wait.  After visiting the clinic, the Veteran was treated for a right shoulder injury sustained when she attempted to pull a 250 pound garbage can during KP duty.  The Veteran contends that the staff sergeant made her move the heavy garbage can immediately after the sexual assault.  Five days later, the Veteran was administered a rubella vaccination.  Five days after that, she signed a waiver of further retention on active duty training for the purpose of healing her right shoulder.

The Board also finds that the statements from the Veteran's friend and particularly that of her spouse support her account of the February 1976 sexual assault.  The Veteran's spouse stated that when he proposed to the Veteran, she initially rejected his marriage proposal and later told him that she was assaulted during basic training and was ashamed of herself.  He stated that she still wakes up in the middle of the night screaming, kicking her legs, and throwing her arms.

Finally, the Veteran's claim that she was sexually assaulted in February 1976 is further supported by the premature birth of her daughter six months after the alleged sexual assault.

The Board finds that service connection for PTSD is warranted.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board finds that the June 2010 opinion relating the Veteran's PTSD to her active duty training is probative and persuasive based on the examiner's thorough and detailed examination of the Veteran as well as the examiner's consideration and reliance on evidence of the type described in 38 C.F.R. § 3.304(f)(5).  In addition, there are no contrary competent medical opinions of record.  Accordingly, the Board finds that service connection for the Veteran's PTSD is warranted.

Because the Veteran's PTSD diagnosis was based on a corroborated stressor, the Board finds that service connection for PTSD is warranted.  After reviewing the evidence, the Boards finds that it is at least as likely as not that the Veteran's current PTSD is related to her active duty training based on the medical and lay evidence presented in this case.  Accordingly, the Board finds that service connection for PTSD is granted.  The Board has resolved all reasonable doubt in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for PTSD is granted.



REMAND

Additional development is needed prior to the disposition of the Veteran's claim for a TDIU rating.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The above decision established service connection for PTSD.  Accordingly, the claim for TDIU is remanded so that the RO can effectuate the Board decision granting service connection for PTSD and assign a disability rating.

On VA PTSD examination in June 2010, the Veteran stated that she is unemployed due to her psychiatric disorder.  A TDIU claim is part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of entitlement to a TDIU rating has been raised by the record.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran has been granted a 10 percent disability rating for a right shoulder disability and granted service connection for PTSD, which has not yet been assigned a disability rating.  Currently, the combined disability rating is 10 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  Therefore, she does not meet the minimum schedular percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  The issue then is whether the Veteran's service-connected disabilities nevertheless prohibits her from sustaining gainful employment, such that a TDIU rating may be assigned on an extraschedular basis.

On VA PTSD examination in June 2010, the Veteran was diagnosed with PTSD that the examiner opined was related to her service.  The examiner also opined that the Veteran's PTSD had a primary disabling affect on her social and occupational functioning.

The Board finds that an opinion is needed as to whether the Veteran, solely as a result of her service-connected disabilities, is no longer able to be employed or whether she is more generally unemployable.  It does not appear that an examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disabilities alone on her ability to obtain and retain employment.  Therefore, the prudent and thorough course of action is to afford the Veteran an examination to ascertain the impact of her service-connected disabilities on her unemployability.  The examiner on remand should specifically reconcile the opinion with the June 2010 VA examination and opinion.

Next, a June 2010 VA examination report indicates that the Veteran was awarded benefits from the Social Security Administration (SSA) for anxiety and panic disorder.  While a portion of a SSA decision has been obtained, the complete SSA decision and the records upon which that grant of benefits was based are not included in the claims folder and may be relevant to the claim on appeal, those records should also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in August 2006.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Obtain VA treatment records dated since August 2006.

2.  After obtaining the necessary authorization, secure the SSA records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

3.  Assign a rating and effective date for PTSD.

4.  Schedule the Veteran for an examination to ascertain the impact of her service-connected disabilities on her unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the June 2010 VA examination and opinion.  The examiner should evaluate and discuss the effect of all of the Veteran's service-connected disabilities on her employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (PTSD and a right shoulder disability), without consideration of her non-service-connected disabilities, render her unable to secure or follow a substantially gainful occupation.  The rationale for any opinion must be provided.

5.  Then, readjudicate the claim, including consideration of whether referral of the TDIU claim to the appropriate department officials under 38 C.F.R. § 4.16(b) for consideration is warranted.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for 
Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


